HAGEDORN, J.1
¶ 1 In August 2017, Shannon Patrick Haggett filed a small claims summons and complaint against Joseph R. Voboril. Default judgment was entered against Voboril for $1144.50. Voboril subsequently filed a motion to reopen the judgment, which the circuit court denied. Voboril now appeals, but he appeals from the default judgment and not the order denying his motion to reopen.
¶ 2 WISCONSIN STAT. § 799.29(1)(a) provides that, in small claims actions, "[t]here shall be no appeal from default judgments, but the trial court may, by order, reopen default judgments upon notice and motion or petition duly made and good cause shown." Because the default judgment is not an appealable order, we do not have jurisdiction to review this appeal and it must be dismissed.2 Thomas/Van Dyken Joint Venture v. Van Dyken , 90 Wis. 2d 236, 241, 279 N.W.2d 459 (1979) ("If the judgment is not appealable, this court is without jurisdiction to consider the merits of the controversy.").
By the Court. -Appeal dismissed.
This opinion will not be published. See WIS. STAT. RULE 809.23(1)(b)4.

This appeal is decided by one judge pursuant to Wis. Stat. § 752.31(2)(a) (2015-16). All references to the Wisconsin Statutes are to the 2015-16 version unless otherwise noted.


Wisconsin Stat. § 799.29(1)(a) does not preclude an appeal from an order denying a motion to reopen a default judgment. See General Tel. Co. v. A Corp. , 147 Wis. 2d 461, 466, 433 N.W.2d 264 (Ct. App. 1988). But that is not what we have before us.